PER CURIAM.
These disciplinary proceedings are before the Court on complaint of The Florida Bar and report of referee, pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar. No petition for review has been filed and we adopt the recommendation of the referee herewith.
The referee recommended findings of guilt and recommendations of discipline as follows:
As to Case No. 63,123
I recommend that the Respondent be found guilty and specifically that he be found guilty of the following violations of his Oath as an attorney, The Integration Rules of The Florida Bar and Disciplinary Rules of the Code of Professional Responsibility, to-wit: Disciplinary Rule 1-102(A)(6), for engaging in conduct that reflects adversely on his fitness to practice law; and 5-104(A), for entering into a business transaction with a client with differing interest where the client expects the lawyer to exercise his professional judgment for the client’s protection and without full disclosure and the client’s consent.
As to Case No. 63,634
I recommend that the Respondent be found guilty and specifically that he be found guilty of the following violations of his Oath as an attorney, The Integration Rules of The Florida Bar and Disciplinary Rules of the Code of Professional Responsibility, to-wit: Disciplinary Rules 11.02(3)(a), and 11.02(4) of Article XI of The Florida Bar Integration Rule for engaging in conduct contrary to honesty, justice or good morals and for misusing and mishandling trust funds; and 9-102(B)(4) for failing to properly handle trust funds.
RECOMMENDATION AS TO DISCIPLINARY MEASURES TO BE APPLIED: I recommend that the Respondent be suspended for a period of two years and thereafter until he shall prove his rehabilitation as provided in Rule 11.-10(4): The suspension to commence at the conclusion of (be consecutive to) the suspension imposed by The Supreme Court of Florida in THE FLORIDA *547BAR, Complainant, v. HOWARD O. MORRIS, Jr., Respondent, 415 So.2d 1274 (Fla.1982).
Costs in the amount of $1,215.92 were found to be reasonable and taxed to the respondent.
Therefore, respondent is suspended from the practice of law for two years and thereafter until he shall prove rehabilitation, such suspension to commence immediately upon the completion of the suspension imposed in the earlier disciplinary proceedings. Costs are taxed to the respondent.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD and SHAW, JJ., concur.
EHRLICH, J., concurs specially with an opinion.